PER CURIAM.
In this workmen’s compensation case claimant seeks an award for compensation for aggravation of a preexisting disability. The hearing officer found that there was an aggravation. The Board found that there was not. The trial judge agreed with the Board. We agree with the trial judge and adopt his opinion, which states:
“The issue before the Court is whether or not there has been, since October 6, 1967, an aggravation of the disability resulting from the compensable injury Claimant suffered in May, 1966. On October 6,1967 it was determined that Claimant, from that accident, had sustained a permanent partial disability equal to' 30% loss of an arm by separation for an unscheduled injury to Claimant’s back.
“I have read the medical reports considered by the Rearing Officer in 1967 and the reports supplied by Claimant to support his claim of aggravation. I have also read the testimony presented at the aggravation hearing. I conclude-that while Claimant’s general condition has deteriorated substantially since 1967, he has failed to establish that the disability resulting from the 1966 accident has been aggravated.'
“In 1967 Claimant’s ‘ problem was localized in .his low back: It was for that condition (low back sprain superimposed upon previously asymptamatic [sic] arthritis) that he was given the 30% award. TTis present complaints relative to the low back area are about as they were five years ago.'
“Presently, however, Claimant has problems with his arms, áll of his joints, his legs, his neck and *9just about every part of Ms body. These problems are attributed to a generalized arthritis and aging, not the 1966 accident.

(C#

Affirmed.